Appeal from a decision and award of the Workmen’s Compensation Board. Claimant worked as a cutter in a meat plant. On January 27, 1956 in the course of his employment he was pushing meat suspended on hooks from a ceiling runner. The meat weighed from 600 to 700 pounds. Claimant testified that as he was pushing the meat two sections of the meat twisted and struck him on the arm and chest. He also testified that in the course of the pushing he experienced a pain in the left arm and chest. Immediately following this incident claimant suffered an acute anteroseptal infarction. There is medical proof that the effort and the striking of the claimant on the arm and chest could have precipitated the acute heart condition described in the record. Although this was the claimant’s usual work, the incident is sufficiently identified in time and place to permit the board to find it was an accident; and there is *870adequate medical association between the accident and the claimant’s subsequent physical disability. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.